NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               COURTNEY SCOTT MCCOLLUM, Appellant.

                             No. 1 CA-CR 17-0212
                               FILED 1-30-2018


          Appeal from the Superior Court in Maricopa County
                       No. CR 2015-132070-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mays Law Office, PLLC, Phoenix
By Wendy L. Mays
Counsel for Appellant
                           STATE v. MCCOLLUM
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Chief Judge Samuel A. Thumma
joined.


C A M P B E L L, Judge:

¶1             Courtney Scott McCollum timely appeals from his
convictions and sentences for one count of resisting arrest, a class 6 felony,
Ariz. Rev. Stat. (“A.R.S.”) § 13-2508(A)(1), and one count of aggravated
assault, a class 4 felony, A.R.S. § 13-1204(A)(8)(a). After searching the record
on appeal and finding no arguable question of law that was not frivolous,
McCollum’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to
search the record for reversible error. This court granted counsel’s motion
to allow McCollum to file a supplemental brief in propria persona, but
McCollum did not do so. After reviewing the entire record, we find no
reversible error and, therefore, affirm McCollum’s convictions and
sentences.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            On July 12, 2015, Officer Joseph Congero responded to an
emergency call regarding an individual, McCollum, refusing to exit a city
bus that had reached the end of the bus line. McCollum had missed his bus
stop and had asked the bus driver if he could remain on the bus until it
went back the other way. He became agitated when the bus driver, and then
a security guard, told him he had to exit the bus.

¶3             By the time Officer Congero arrived, along with two police
assistants, McCollum was walking away from the bus. Officer Congero
testified he identified himself as an officer, and told McCollum to “stop
walking.” McCollum testified he heard someone running up at him, and
quickly turned around believing he “was going to have to defend” himself.
Officer Congero contacted McCollum and asked to see his identification.


       1We view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against McCollum. State v.
Guerra, 161 Ariz. 289, 293 (1989).


                                       2
                          STATE v. MCCOLLUM
                           Decision of the Court

McCollum testified he believed Officer Congero was a “transit cop,” not a
police officer. He did not show the officer his identification and instead
repeatedly asked for a police supervisor.

¶4             Eventually, another officer arrived who McCollum
recognized as a police officer. Officer Congero testified he told McCollum
he was under arrest as he, along with the other officer, grabbed McCollum’s
arms to place him under arrest. McCollum, however, “stiffened” his arms,
impeding the arrest. Further, when the officers attempted to take McCollum
to the ground, Officer Congero testified McCollum elbowed him on the lip.
The security guard and a police aid saw Officer Congero’s lip “bleeding”
after the officers successfully took McCollum into custody.

¶5             After the State rested in its case in chief, McCollum elected to
testify on his own behalf at trial. McCollum testified that he did not hear
the officers say he was under arrest. When asked about Officer Congero’s
injury, McCollum said he did not believe he had come in contact with the
officer’s mouth and stated he “honestly . . . [didn’t] know how it
happened,” but claimed that he never voluntarily raised his arm during the
arrest.2

¶6             Before trial, McCollum went through competency
proceedings and was found competent, after participating in restoration
services. McCollum waived his right to a jury trial, after a full colloquy, and
the superior court found his waiver was knowing, voluntary, and
intelligent. At the conclusion of the bench trial, and after hearing argument
of counsel, the superior court found McCollum guilty on both counts,
including that McCollum had at least recklessly injured Officer Congero.
The court later ordered concurrent sentences of 10 months on count 1 and
one year and nine months on count 2, both slightly mitigated sentences. The
court gave him credit for 625 days of presentence incarceration.3 It also left
restitution open for 90 days.




       2The court denied McCollum’s motion for a judgment of acquittal at
the close of the State’s case.

       3 Although the record before this court shows that McCollum was in
jail before his sentencing for at least 567 days, it does not demonstrate
whether the court awarded McCollum the full amount of presentence
incarceration credit. As McCollum essentially received time served at



                                      3
                           STATE v. MCCOLLUM
                            Decision of the Court

                               DISCUSSION

¶7              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. McCollum validly waived his right to
a jury trial, see Ariz. R. Crim. P. 18.1(b), and received a fair trial. He was
represented by counsel at all stages of the proceedings. He was not present
at various pretrial hearings, including some of his competency hearings.
Because, however, in each instance he refused to be transported from jail,
he waived his presence. See Ariz. R. Crim. P. 9.1; State v. Bishop, 139 Ariz.
567, 569 (1984) (right to be present at competency hearing can be waived).
He was, nonetheless, present at all other critical stages, including trial and
sentencing.

¶8            The evidence presented at trial was substantial and supports
the verdicts. The parties waived the presentence report and thus, the court
did not consider it. A.R.S. § 13-701(B). McCollum was given an opportunity
to speak at sentencing, and did so. His sentences were within the range of
acceptable sentences for his offenses. A.R.S. § 13-702(D).

                               CONCLUSION

¶9             We affirm McCollum’s convictions and sentences. After the
filing of this decision, defense counsel’s obligations pertaining to
McCollum’s representation in this appeal have ended. Defense counsel
need do no more than inform McCollum of the outcome of this appeal and
his future options, unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. State
v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶10           McCollum has 30 days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. On the




sentencing, this issue is moot. See State v. Henderson, 210 Ariz. 561, 567, ¶ 20
(2005).



                                       4
                        STATE v. MCCOLLUM
                         Decision of the Court

court’s own motion, we also grant McCollum 30 days from the date of this
decision to file an in propria persona motion for reconsideration.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5